DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/04/2022 has been entered.
Applicants' arguments, filed 07/05/2022, have been fully considered. Rejections and/or objections not reiterated from previous office actions are hereby withdrawn. The following rejections and/or objections are either reiterated or newly applied. They constitute the complete set presently being applied to the instant application.

Claim Rejections - 35 USC § 103--Previous
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 7, 8, 10-15, 17-19 remain rejected under 35 U.S.C. 103 as being unpatentable over Halstead, (GB 1,439,462) in view of Andersen (US 3,629,468) and Masters (US 5,855,871) and further in view of Richter (US 5,738,840).
Halstead teaches a method of brightening teeth with “an aqueous solution buffered to pH 8 to 12 of . . . an alkali metal and/or an alkaline earth metal of hypochlorite and an amine” (p. 1, lines 26-32).
The tooth brightener solution is obtained “by dissolving one or more solid materials, for example in tablet form, in water” (Id. lines 82-85), wherein the “teeth are then brightened by simply taking a portion of the resulting solution into the mouth as a mouthwash” (p. 1, line 89- p. 2, line 1).
The tablets are effervescent insofar as Halstead teaches, “If any of the materials are provided in tablet form, it is advantageous to add means for causing to increase the rate of dissolution of the tableted material. By way of example, equal amounts of adipic acid and sodium bicarbonate may be included in a tablet to cause effervescence upon dissolution” (p. 2, lines 2-8).
Halstead does not require microcrystalline cellulose, magnesium stearate, or water-soluble polymer.  Accordingly, it would have been obvious to exclude them, as per claims 1, 8, 10. 
Concerning claims 11-13, 18, 19, since Halstead teaches, “it is advantageous to add means for causing to increase the rate of dissolution of the tableted material” (p. 2, lines 2-5), it would have been obvious to modify a range for dissolution.  Accordingly, "where the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).
Concerning claim 14, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to combine the tablets of Halstead in a kit with a mouthwash, since mouthwashes are recognized therein as a suitable formulation. 
Providing a cup, as per claim 15 would have been obvious as a convenient means for imbibing the mouthwash, as opposed to using one’s hands.

Halstead does not teach a concentration range for the acid or bicarbonate, nor sweetening/flavoring agents.

Andersen teaches effervescent mouthwash tablets comprising an alkali metal carbonate salt and adipic acid (Abstract), where “[t]he desired effervescent action is produced upon the liberation of gaseous carbon dioxide as the product of reaction between the gas liberating salt and organic acid which together constitute the tablet base” (col. 2 line 72 through col. 3, line 3).
Andersen further teaches, “An effective product is realized with a sodium bicarbonate content ranging from about 20 to 90 percent by weight” (col. 3, lines 11-13).
The tablets also comprise “artificial sweeteners, and suitable flavoring ingredients” (col. 2, lines 45-46).  The reference further teaches, “As a matter of practice, it has been found desirable from the standpoint of taste considerations to sweeten preparations which are intended for oral administration” and “any desired flavoring additives . . . may be included in appropriate amounts according to taste” (col. 3,lines 59-73)
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to provide sweetening and flavoring agents, about 65% to about 80% of sodium bicarbonate base in the effervescent tablet of Halstead based in its recognized suitability for forming effervescent mouthwash tablets, as taught by Andersen.

The combination of Halstead and Andersen does not teach sodium acid pyrophosphate.

Masters et al. teaches an effervescent dentifrice composition comprising bicarbonate and acid (Abstract).  Here the acid can vary and may include, “sodium acid pyrophosphate” (col. 3, lines 57-64), wherein the quantity of this acid will be “from about 5 to about 15% by weight” (col. 3, liens 50-66).
Accordingly, it would have been obvious to use sodium acid pyrophosphate in an amount ranging from 2% to 7.5% by weight, as claimed. Where the prior art does not disclose the exact claimed values, even a slight overlap in range establishes a prima facie case of obviousness. In re Peterson, 65 USPQ2d 1379, 1382 (Fed. Cir. 2003).
Generally, it is prima facie obvious to select a known material based on its suitability for its intended use (see MPEP 2144.07). Also, established precedent holds that it is generally obvious to add known ingredients to known compositions with the expectation of obtaining their known function (see 2144.06).
It would have been obvious to a person having ordinary skill in the art at the time of applicant’s invention to use sodium acid pyrophosphate as the acid for generating effervescence in the oral care composition of Halstead, based on its art recognized suitability for its intended use as taught by Masters.

The combination of Halstead, Andersen, and Masters does not teach sodium dichloroisocyanyrate.

Richter teaches oral rinses “prepared by mixing sodium hypochlorite or other chlorine-releasing agent with sodium chlorite” (Abstract). The composition comprises “a chlorine-releasing oxidant selected from the group consisting of metal hypochlorite salt and sodium dichloroisocyanyrate” (col. 3, lines 28-32).  Here sodium dichloroisocyanyrate is recognized as a functional equivalent to metal hypochlorite.
Generally, it is obvious to replace one component for another equivalent component if it is recognized in the art that two components are equivalent and is not based on the Applicant’s disclosure (see MPEP 2144.06).  
Accordingly, it would have been obvious to a person having ordinary skill in the art at the time of applicant’s filing to replace the metal hypochlorite of Halstead with sodium dichloroisocyanurate, based on its recognized suitability as an equivalent chlorine-releasing oxidant, as taught by Richter.
Since Halstead teaches a concentration of hypochlorite from 0.05 to 6% (see p. 2 Claim 7), it would have been obvious to use similar amounts of sodium dichloroisocyanyrate, as per claim 3.

Technological Background
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure DeSenna et al. US 6,099,861.  DeSenna et al. is pertinent for teaching, “The use of sodium dichloroisocyanurate as a disinfecting agent is known in the prior art”; “Sodium dichlorisocyanurate hydrolyses in water to produce hypochlorous acid (HOCl) and hypochlorite (OCl-), which exist in solution at an equilibrium that is dependent upon the pH of the solution” (col. 2, lines 17-24); and “Sodium dichloroisocyanurate is useful to provide both hypochlorite and to act as a stabilizing agent to maintain desired levels of the active ingredients” (col. 3, lines 13-15).  This knowledge of sodium dichloroisocyanurate was useful for providing “[a] water soluble effervescent tablet formulation for preparing a disinfecting solution comprising a first tablet containing a bromide releasing agent and a second tablet containing a hypochlorite releasing agent” (Abstract).


Response to Arguments
	Applicant’s argument was addressed in the Advisory Action filed 07/28/2022.

Conclusion
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WALTER E WEBB whose telephone number is (571)270-3287 and fax number is (571) 270-4287.  The examiner can normally be reached from Mon-Fri 7-3:30. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick F. Krass can be reached (571) 272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Walter E. Webb                                                                                                      
/WALTER E WEBB/Primary Examiner, Art Unit 1612